397 F.2d 287
Mabel WHAYNE, Appellant,v.M. V. SHUTTLER, INC., Lea River Lines, Inc., andTransportation Management Service, Inc.
Nos. 15920, 15921.
United States Court of Appeals Third Circuit.
Argued Sept. 15, 1967, Reargued May 20, 1968.Decided June 19, 1968, Certiorari Denied Dec. 9, 1968, See89 S. Ct. 445.

Avram G. Adler, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
Joseph A. Barone, Krusen, Evans & Byrne, Philadelphia, Pa.  (Robert Cox, Philadelphia, Pa., on the brief), for appellees.
Before McLAUGHLIN, KALODNER, and STALEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appeal arises out of civil and admiralty actions brought by Mabel Whayne against M. V. Shuttler, Inc., Lea River Lines, Inc., and Transportation Management Service, Inc. Plaintiff-libellant appeals from orders of the district court vacating service as to M. V. Shuttler, Inc., and Lea River Lines, Inc., and dismissing with prejudice the actions against Transportation Management Service, Inc.


2
We have carefully reviewed the entire record in this matter and we can find no error.  Accordingly, the orders of the district court will be affirmed.